Opinion,
Mr. Justice Wiltaams:
Daniel Kehler, a lad of about fourteen years, was injured at the colliery of the plaintiffs in error. The plaintiff is the father of Daniel, and brought this action to recover for loss of service of his minor son in consequence of the injury sustained. The negligence imputed to the defendants in the court below was the failure to provide suitable appliances for hitching and *76unhitching the mules to and from the dumps in which the dirt and refuse were taken to the dirt piles. ' The defendants below denied that the appliances were unsuitable, asserted that they were in the usual form, and that the plaintiff having full knowledge of their character and of the employment of his son upon the dumps, and making no objection thereto, was guilty of contributory negligence and could not recover even if the jury should find the appliances to have been unsuitable.
This subject was brought to the attention of the court by the first and second points of the defendant, and the court correctly instructed the jury in answer to the second point that “ if the plaintiff knowing that the work on the dump-car was dangerous, permitted his son to continue working on the same, he was guilty of contributory negligence and I charge you as requested, but I refer you to the general charge.”
In the general charge, after a review of the questions raised, the learned judge said: “ Now, gentlemen of the jury, taking in consideration all these facts and circumstances as detailed in evidence as to the manner of young Kehler’s employment and the circumstances under which he went out upon the dirt bank to work, it seems to me that the question to be determined after all is, whether the defendants did adopt and maintain suitable instruments in this case, suitable cars with proper or suitable hooks or appliances,” etc. Again, in the concluding part of the charge the learned judge instructs the jury as follows: “ Now, gentlemen of the jury, I leave all these facts to be determined by you from the evidence in the case. If you find in favor of the plaintiff, that is to say, if y&u find that the defendants did not adopt and use suitable instruments and appliances to their cars .... and that in consequence thereof, an injury was sustained by the plaintiff’s son, then you will determine what amount of damages the plaintiff is entitled to recover. But as I have already stated, if these hooks, rings, and appliances to the dumps were of an ordinary character .... your .verdict should be in their favor.”
We are of opinion that the complaint made by the plaintiffs in error that the answers to the first and second points of the defendants below, submitting to the jury the question of the plaintiff’s contributory negligence, were practically withdrawn or nullified by the general charge to which they were referred, *77is well founded. It was important that the jury should have their attention drawn distinctly to the sufficiency and suitableness of the method of unhitching the mules from the dump-cars in use at this colliery, for the question of the negligence of the employer depended upon whether he had made reasonable provisions for the safety of his employees. But it was equally important that the attention of the jury should be drawn to the other question, whether if the employers were guilty of negligence the plaintiff was not chargeable with contributory negligence in permitting his son to continue in a dangerous employment, he having, as appeared from his own testimony, knowledge of the manner in which the dumps were handled, and of the fact that his son was employed upon them.
While the answers to the points raising this question are correct, their reference to the general charge, and the great prominence given in the general charge to the other question, that of the negligence of the employers, are calculated to obscure or minimise the question of the contributory negligence of the plaintiff. In effect, it is as though the court had said to the jury, “ The controlling question in this case is whether the defendants provided suitable appliances for their cars, and if you find they did not, you should determine what amount of damages the plaintiff has sustained.” The learned judge did say this substantially when he said, “ It seems to me that the question to be determined after all is whether the defendants did adopt and maintain suitable instruments,” etc. The jury wovdd naturally understand from the language of the general charge that the opinion of the judge was, that the other questions raised were relatively of little importance and ought not to stand in the plaintiff’s way if, upon the question of the suitableness of the appliances used upon the dump-cars, they should find for the plaintiff. This was not an adequate presentation of the defence, and for this reason the case must go back for another trial.
Judgment reversed, and venire de novo awarded.